Exhibit 10.2

STOCK PURCHASE AGREEMENT

STOCK PURCHASE AGREEMENT (this “Agreement”) made as of this 30th day of October,
2009 between Enterprise Acquisition Company, Inc., a Delaware corporation
(“Buyer” or “Enterprise”) and the signatory on the execution page hereof
(“Seller”).

WHEREAS, Buyer was organized for the purpose of acquiring, through a merger,
capital stock exchange, asset acquisition or other similar business combination,
an operating business (“Business Combination”); and

WHEREAS, Buyer consummated an initial public offering in November, 2007 (“IPO”)
in connection with which it raised net proceeds of approximately $247.5 million,
a significant portion of which was placed in a trust account pending the
consummation of a Business Combination, or the dissolution and liquidation of
Buyer in the event it is unable to consummate a Business Combination on or prior
to November 7, 2009; and

WHEREAS, Buyer has entered into that certain Agreement and Plan of Merger, dated
July 29, 2009, among Enterprise, ARMOUR Residential REIT, Inc., a Maryland
corporation ("ARMOUR") and ARMOUR Merger Sub Corp., a Delaware corporation
("Merger Sub Corp.") and a wholly-owned subsidiary of ARMOUR, pursuant to which
(i) Merger Sub Corp. will merge with and into Enterprise (the "Merger") with
Enterprise surviving the merger and becoming a wholly-owned subsidiary of ARMOUR
and (ii) holders of Enterprise securities (not exercising conversion rights as
described below) at the time of merger will be security holders of ARMOUR.  Upon
consummation of the Merger, Enterprise's outstanding common stock will be
converted into like securities of ARMOUR (the "ARMOUR Common Stock"), on a
one-to-one basis.

WHEREAS, the approval of the Merger is contingent upon, among other things, the
affirmative vote of holders of a majority of the outstanding common shares of
Enterprise at the special meeting called to approve the Merger; and

WHEREAS, pursuant to certain provisions in Buyer’s amended and restated
certificate of incorporation, a holder of shares of Buyer’s common stock issued
in the IPO may, if it votes against the Merger, demand that Buyer convert such
common shares into cash (“Conversion Rights”); and

WHEREAS the Merger cannot be consummated if holders of 30% (or more or 50% or
more, if Enterprise stockholders approve an amendment to its amended and
restated articles of incorporation) of Enterprise common stock issued in the IPO
exercise their Conversion Rights; and

WHEREAS, Seller has agreed to sell to Buyer and Buyer has agreed to purchase
from Seller the common shares set forth on the execution page of this Agreement
(“Shares”) for the purchase price per share set forth therein (“Purchase Price
Per Share”) and for the aggregate purchase price set forth therein (“Aggregate
Purchase Price”).





1




--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:

1.

Purchase.  Subject to Section 7, Seller hereby sells to Buyer and Buyer hereby
purchases from Seller at the Closing (as defined in Section 4(c)) the Shares at
the Purchase Price Per Share, for the Aggregate Purchase Price.

2.

Agreement not to Convert; Appointment of Proxy and Attorney-in-Fact.  In further
consideration of the Aggregate Purchase Price, Seller hereby agrees it has not
and will not exercise its Conversion Rights or, if it has already exercised its
Conversion Rights, it hereby withdraws and revokes such exercise and will
execute all necessary documents and take all actions required in furtherance of
such revocation.  Seller acknowledges that the record date to vote on the
proposals set forth in the proxy statement/prospectus (the “Proxy Statement”)
filed by Buyer with the U.S. Securities Exchange Commission (the “SEC”) has
passed.  Accordingly, solely with respect to the vote for the Merger and the
other proposals set forth in the Proxy Statement, Seller hereby agrees to upon
request of Buyer vote in favor of the Merger and such other proposals and
appoints Daniel C. Staton and Ezra Shashoua and each of them each with full
power of substitution, as his proxy and attorney-in-fact, to the full extent of
Seller’s rights with respect to the Shares (and any and all other shares or
securities or rights issued or issuable in respect thereof) to vote in such
manner as each such person or his substitute shall in his sole discretion deem
proper, and to otherwise act (including without limitation acting by written
consent) with respect to all the Shares at any meeting of stockholders (whether
annual or special and whether or not an adjourned meeting) of Buyer held on or
prior to November 7, 2009.  This proxy is coupled with an interest and is
irrevocable.  Execution by Seller of this Agreement shall revoke, without
further action, all prior proxies granted by Seller at any time with respect to
the Shares (and such other shares or other securities) and no subsequent proxies
will be given by Seller (and if given will be deemed not to be effective).

3.

No Right to Additional Shares.  Enterprise's stockholders of record are entitled
to receive one share of ARMOUR Common Stock for each share of Enterprise common
stock owned immediately prior to the consummation of the Merger (the
“Exchange”).  Although Seller will be a stockholder of record immediately prior
to the Merger, Seller hereby acknowledges that Seller irrevocably waives any
right, title or interest it may have in receiving any such ARMOUR Common Stock
distributed pursuant to the Exchange.  Seller hereby acknowledges that by virtue
of the sale hereunder, Seller will not become a stockholder of ARMOUR, and the
Shares shall automatically be cancelled and shall cease to exist and shall
represent only the right to receive the Aggregate Purchase Price there for in
accordance with the terms of this Agreement.  Additionally, each of Buyer and
Seller hereby agree and acknowledge that this provision is material to this
Agreement and a significant consideration in Buyer’s willingness to enter into
this Agreement.

4.

Closing Matters.

(a)

Within two business days of the date of this Agreement, (i) Seller shall provide
Buyer with a true and correct copy of the voting instruction form with respect
to the Shares held by Seller indicating the financial institution through which
such shares are held and





2




--------------------------------------------------------------------------------

the control number provided by Broadridge Financial Solutions (or other similar
service provider) regarding the voting of the Shares or written confirmation of
such information as would appear on the voting instruction form; and (ii) Buyer
shall send the notice attached as Annex 1 hereto to Enterprise's transfer agent.

(b)

Prior to the Closing, Seller shall deliver or cause to be delivered to Buyer
appropriate instructions for book entry transfers of ownership of the Shares
from Seller to Buyer; provided, that the instructions shall not be effective
until Closing.

(c)

The closing of the purchase and sale of the Shares (“Closing”) will occur on the
date on which Buyer’s trust account is liquidated after the Merger is
consummated (the “Closing Date”).  The Company shall use commercially reasonable
efforts to cause the trust account to be liquidated on the Closing Date but in
no event shall such liquidation occur more than one business day after the
Closing Date.  At the Closing, Buyer shall pay Seller the Aggregate Purchase
Price by wire transfer from Enterprise's trust account of immediately available
funds to an account specified by Seller and Seller against the delivery of the
Shares shall deliver the Shares to Buyer electronically using the Depository
Trust Company’s DWAC (Deposit/Withdrawal at Custodian) System to an account
specified by Buyer.  In the event the trust account does not contain sufficient
funds to satisfy the Purchase Price on the Closing Date, Buyer shall pay Seller,
by wire transfer, such additional amounts from sources other than the trust
account to satisfy the Purchase Price.  It shall be a condition to the
obligation of Buyer on the one hand and Seller on the other hand, to consummate
the transfer of the Shares contemplated hereunder that the other party’s
representations and warranties are true and correct on the Closing Date with the
same effect as though made on such date, unless waived in writing by the party
to whom such representations and warranties are made.

5.

Representations and Warranties of the Seller.  Seller hereby represents and
warrants to Buyer on the date hereof and on the Closing that:

(a)

Sophisticated Seller.  Seller is sophisticated in financial matters and is able
to evaluate the risks and benefits attendant to the sale of Shares to Buyer.

(b)

Independent Investigation.  Except for the representations contained in this
Agreement, Seller, in making the decision to sell the Shares to Buyer, has not
relied upon any oral or written representations or assurances from Buyer or any
of its officers, directors or employees or any other representatives or agents
of Buyer.  Seller has had access to all of the filings made by Enterprise and
ARMOUR with the SEC, pursuant to the Securities Exchange Act of 1934 (the
“Exchange Act”) and the Securities Act of 1933 in each case to the extent
available publicly via the SEC’s Electronic Data Gathering, Analysis and
Retrieval system.

(c)

Authority.  This Agreement has been validly authorized, executed and delivered
by Seller and, assuming the due authorization, execution and delivery thereof by
Buyer, is a valid and binding agreement enforceable in accordance with its
terms, subject to the general principles of equity and to bankruptcy or other
laws affecting the enforcement of creditors’ rights generally.  The execution,
delivery and performance of this Agreement by Seller does not and will not
conflict with, violate or cause a breach of, constitute a default under, or
result in a violation of (i) any agreement, contract or instrument to which
Seller is a party which would prevent Seller





3




--------------------------------------------------------------------------------

from performing its obligations hereunder or (ii) any law, statute, rule or
regulation to which Seller is subject.

(d)

No Legal Advice from Buyer.  Seller acknowledges that it has had the opportunity
to review this Agreement and the transactions contemplated by this Agreement
with Seller’s own legal counsel and investment and tax advisors.  Except for the
representations contained in this Agreement, Seller is not relying on any
statements or representations of Buyer or any of its representatives or agents
for legal, tax or investment advice with respect to this Agreement or the
transactions contemplated by the Agreement.

(e)

Ownership of Shares.  Seller is the legal and beneficial owner of the Shares and
will transfer to Buyer on the Closing Date good and marketable title to the
Shares free and clear of any liens, claims, security interests, options, charges
or any other encumbrance whatsoever.  The Seller beneficially owned all of the
Shares as of the close of the trading day on October 5, 2009 and has the sole
right to exercise conversion rights with respect to all of the Shares.

6.

Representations and Warranties of Buyer.  Buyer hereby represents to the Seller
that:

(a)

Organization and Authority.  Buyer is a corporation, duly incorporated, validly
existing and in good standing in the jurisdiction of its incorporation.  Buyer
has the requisite corporate power and authority to execute, deliver and carry
out the terms of this Agreement and to consummate the transactions contemplated
hereby and thereby.

(b)

Governmental Approvals.  All consents, approvals, orders, authorizations,
registrations, qualifications, designations, declarations or filings with any
governmental or other authority on the part of Buyer required in connection with
the consummation of the transactions contemplated in the Agreement have been or
shall have been obtained prior to and be effective as of the Closing.

(c)

Sophisticated Buyer.  Buyer is sophisticated in financial matters and is able to
evaluate the risks and benefits attendant to the purchase of Shares from Seller.

(d)

Independent Investigation.  Buyer, in making the decision to purchase the Shares
from Seller, has not relied upon any oral or written representations or
assurances from Seller or any of its officers, directors, partners or employees
or any other representatives or agents of Seller.

(e)

Authority.  This Agreement has been validly authorized, executed and delivered
by Buyer and, assuming the due authorization, execution and delivery thereof by
Seller, is a valid and binding agreement enforceable in accordance with its
terms, subject to the general principles of equity and to bankruptcy or other
laws affecting the enforcement of creditors’ rights generally.  The execution,
delivery and performance of this Agreement by Buyer does not and





4




--------------------------------------------------------------------------------

will not conflict with, violate or cause a breach of, constitute a default
under, or result in a violation of (i) any agreement, contract or instrument to
which Buyer is a party which would prevent Buyer from performing its obligations
hereunder, (ii) any law, statute, rule or regulation to which Buyer is subject
or (iii) Buyer’s certificate of incorporation, bylaws and other organizational
and constituent documents.

(f)

No Brokers.  No broker, investment banker, financial advisor, finder or other
person has been retained by or is authorized to act on behalf of Buyer that will
be entitled to any fee or commission for which the Seller will be liable in
connection with the execution of this Agreement or the consummation of the
transactions contemplated hereby.

(g)

Trust Account.  After taking into account all liabilities and other obligations
of the Buyer, the trust account contains sufficient funds to satisfy the
Purchase Price.

(h)

No Legal Advice from Seller.  Buyer acknowledges that it has had the opportunity
to review this Agreement and the transactions contemplated by this Agreement
with Buyer’s own legal counsel and investment and tax advisors.  Buyer is
relying solely on such counsel and advisors and not on any statements or
representations of Seller or any of its representatives or agents for legal, tax
or investment advice with respect to this Agreement or the transactions
contemplated by this Agreement.

(i)

Best Price.  Buyer has made no Purchase Price Per Share offer to any other party
in excess of such Purchase Price Per Share being offered to Seller.  If Buyer
offers a Purchase Price Per Share to any party in excess of the Purchase Price
Per Share offered to Seller (such offer, a “Greater Offer”), Buyer shall
(a) inform Seller in writing of the Greater Offer and (b) pay to Seller the
difference between (i) the Greater Offer and (ii) the Purchase Price Per Share
offered to Seller.  For purposes of this Section 6(i), “Purchase Price Per
Share” shall not include any fees paid to a third party “aggregator” engaged by
the Buyer to buy shares from Buyer stockholders who have indicated an intention
to convert their shares and/or vote against the Merger.

7.

Termination.  Notwithstanding any provision in this Agreement to the contrary,
this Agreement shall become null and void and of no force and effect upon the
earlier to occur of (a) the termination of the Merger and (b) 11:59 pm, eastern
daylight time, on November 7, 2009 if the Merger has not been consummated by
such time.  Notwithstanding any provision in this Agreement to the contrary,
Buyer’s obligation to purchase the Shares from Seller shall be conditioned on
the consummation of the Merger.

8.

Covenant of Seller.  After the execution of this Agreement and prior to Closing,
Seller shall not acquire any common stock, warrants or other securities of HACI
or effect any derivative transactions with respect thereto.

9.

Covenant of Buyer.  Buyer hereby covenants and agrees that it shall comply with
all filing obligations, if any, under the Exchange Act, as amended, with respect
to its ownership of the Shares, or the transactions contemplated hereby.

10.

Acknowledgement; Waiver.  Seller (i) acknowledges that Buyer may possess or have
access to material non-public information which has not been communicated to
Seller;





5




--------------------------------------------------------------------------------

(ii) hereby waives any and all claims, whether at law, in equity or otherwise,
that he, she, or it may now have or may hereafter acquire, whether presently
known or unknown, against Buyer or any of its officers, directors, employees,
agents, affiliates, subsidiaries, successors or assigns relating to any failure
to disclose any non-public information in connection with the transaction
contemplated by this Agreement, including, without limitation, any claims
arising under Rule 10-b(5) of the Exchange Act; and (iii) is aware that Buyer is
relying on the truth of the representations set forth in Section 5 of this
Agreement and the foregoing acknowledgement and waiver in clauses (i) and
(ii) above, respectively, in connection with the transactions contemplated by
this Agreement.

11.

Counterparts; Facsimile.  This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same instrument.
 This Agreement or any counterpart may be executed via facsimile transmission,
and any such executed facsimile copy shall be treated as an original.

12.

Governing Law.  This Agreement shall for all purposes be deemed to be made under
and shall be construed in accordance with the laws of the State of New York.
 Each of the parties hereby agrees that any action, proceeding or claim against
it arising out of or relating in any way to this Agreement shall be brought and
enforced in the courts of the State of New York or the United States District
Court for the Southern District of New York, and irrevocably submits to such
jurisdiction, which jurisdiction shall be exclusive.  Each of the parties hereby
waives any objection to such exclusive jurisdiction and that such courts
represent an inconvenient forum.

13.

Remedies.  Each of the parties hereto acknowledges and agrees that, in the event
of any breach of any covenant or agreement contained in this Agreement by the
other party, money damages may be inadequate with respect to any such breach and
the non-breaching party may have no adequate remedy at law.  It is accordingly
agreed that each of the parties hereto shall be entitled, in addition to any
other remedy to which they may be entitled at law or in equity, to seek
injunctive relief and/or to compel specific performance to prevent breaches by
the other party hereto of any covenant or agreement of such other party
contained in this Agreement.  

14.

Binding Effect; Assignment.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective legal representatives,
successors and permitted assigns.  This Agreement shall not be assigned by
either party without the prior written consent of the other party hereto.

15.

Headings.  The descriptive headings of the Sections hereof are inserted for
convenience only and do not constitute a part of this Agreement.

16.

Entire Agreement; Changes in Writing.  This Agreement constitutes the entire
agreement among the parties hereto and supersedes and cancels any prior
agreements, representations and warranties, whether oral or written, among the
parties hereto relating to the transaction contemplated hereby.  Neither this
Agreement nor any provision hereof may be changed or amended orally, but only by
an agreement in writing signed by the other party hereto.





6




--------------------------------------------------------------------------------




17.

Seller W-9.  Seller agrees to provide to Buyer an Internal Revenue Service
Request for Taxpayer Identification Number and Certification Form W-9.

[Signature Page Follows]





7




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth on the first page of this Agreement.

ENTERPRISE ACQUISITION CORP.







By:      /s/ Daniel C. Staton                              

Name: Daniel C. Staton

Title:   President and Chief Executive Officer










CITIGROUP GLOBAL MARKETS INC.   







By:      /s/ Jacqueline Crammer                       

Name: Jacqueline Crammer

Title:   







Purchase Price Per Share:

$9.98 (subject to adjustment at Closing so that such amount will be an amount
per share equal to the amount per share converting stockholders receive pursuant
to Article Seventh of Buyer’s amended and restated certificate of incorporation)

Number of Shares:

350,000














































Signature Page to Stock Purchase Agreement











8




--------------------------------------------------------------------------------

Annex 1







ENTERPRISE ACQUISITION CORP.

6800 BROKEN SOUND PARKWAY

BOCA RATON, FLORIDA  33487

October 26, 2009




Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven Nelson

Re:

Enterprise Acquisition Corp.  Trust Account No.  530-151669

Gentlemen:

Enterprise Acquisition Corp. (the “Company”) is providing these irrevocable
instructions to you in connection with the above described Trust Account
established in connection with and pursuant to an Investment Management Trust
Agreement, dated as of November 7, 2007 between the Company and Continental
Stock Transfer & Trust Company as Trustee (the “Trust Agreement”).  Upper case
terms used herein shall have the meanings ascribed to such terms in the Trust
Agreement.

In the event (i) the Company delivers to you a Termination Letter substantially
in the form of Exhibit A to the Trust Agreement and (ii) the Consummation Date
(as defined in such Exhibit A) occurs, in addition to the other documents
required to be delivered pursuant to Exhibit A of the Trust Agreement, assuming
you are the Trustee on such date, then, in consideration for the electronic
transfer of 350,000 shares of the Company’s common stock, using the Depository
Trust Company’s DWAC (Deposit/Withdrawal at Custodian) System, to an account
specified by the Company, on the Consummation Date you are irrevocably
instructed to deliver as the initial distribution of funds the sum of
$3,493,000, which must be delivered to Citigroup Global Markets, Inc. in
accordance with the bank wire instructions provided to you below:

WIRE TRANSFER INFORMATION:

Contact person: Jacqueline Crammer

Telephone Number: (212) 657-0083

Fax Number: (201) 526-6637




BANK: Chase Manhattan Bank

Account: 066198054

ABA # 021000021

Credit to CITIGROUP GLOBAL MARKETS

Internal Processing Acct# 0016942914








1




--------------------------------------------------------------------------------

Annex 1




The address for Citigroup Global Markets, Inc. is 390 Greenwich Street, New
York, NY 10013.  The contact person for Citigroup Global Markets, Inc. is Steven
Kelz.  She can be reached at 212-723-4737.

Kindly acknowledge where indicated below, your receipt and understanding of
these instructions and return a copy to Akerman Senterfitt, attention:  Bradley
D. Houser, facsimile number (305) 374-5095.





2




--------------------------------------------------------------------------------

Annex 1




A facsimile signed and electronically delivered copy of this letter shall be
deemed an original.

Very truly yours,




ENTERPRISE ACQUISITION CORP.







By:      /s/ Daniel C. Staton                              

Name: Daniel C. Staton

Title:   President and Chief Executive Officer







Acknowledged and Agreed:

CONTINENTAL STOCK TRANSFER &

TRUST COMPANY







By:      /s/ Steven Nelson                       

Name: Steven Nelson

Title:   Chairman, President, Secretary










Citigroup Global Markets, Inc.







By:      /s/ Jacqueline Crammer

Name: Jacqueline Crammer

Title:   











3


